DETAILED ACTION
Allowable Subject Matter
Claims 2-9 and 11-20 are allowed. The following is an examiner’s statement of reasons for allowance: Claims 2 and 11 both recite the unique feature of the second mechanical transducer being configured to sense a localized mechanical energy proximate to the specific location. Claims 4 and 13 both recite the unique feature of the second mechanical transducer being configured to sense a mechanical movement of the display screen proximate to the specific location. The closest prior art (Bank, U.S. Patent No. 6,985,596) does not disclose or suggest such features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Robinson whose telephone number is (571) 270-3956. The examiner can normally be reached on Monday through Friday from 9 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fan Tsang, can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/RYAN ROBINSON/Examiner, Art Unit 2653